    Case 15-23766         Doc 67     Filed 12/06/19 Entered 12/06/19 23:24:55              Desc Imaged
                                     Certificate of Notice Page 1 of 2
Form dschntc

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                 Case No.: 15−23766
                                                     Chapter: 13
                                                Judge: Carol A. Doyle

In Re:
   Anthony McNease Sr.
   3518 W Huron
   Chicago, IL 60624
Social Security / Individual Taxpayer ID No.:
   xxx−xx−8445
Employer Tax ID / Other nos.:


                           Notice of Denied,Vacated, Waived, or Revoked Discharge



On December 03, 2019 , the Court signed an order:

          Vacating the Discharge
          Denying the Discharge
          Revoking the Discharge
          Approving the Waiver of the Discharge




                                                          FOR THE COURT


Dated: December 4, 2019                                   Jeffrey P. Allsteadt , Clerk
                                                          United States Bankruptcy Court
          Case 15-23766            Doc 67       Filed 12/06/19 Entered 12/06/19 23:24:55                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 15-23766-CAD
Anthony McNease, Sr.                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: rruiz1                       Page 1 of 1                          Date Rcvd: Dec 04, 2019
                                      Form ID: dschntc                   Total Noticed: 13


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 06, 2019.
db             +Anthony McNease, Sr.,    3518 W Huron,    Chicago, IL 60624-1343
23480818        City of Chicago (parking),    Depart of Finance,    PO Box 88290,   Chicago, IL 60680-1290
23480819       +City of Chicago - Water,    333 S State Street, Ste 410,    Chicago, IL 60604-3983
23706394       +City of Chicago Department of Finance,     Bureau of Water Billing and,    Customer Service,
                 333 South State Street - Suite 330,    Chicago, Illinois - IL 60604-3965
23480820       +Cook County Treasurer,    PO BOX 4468,    Carol Stream, IL 60197-4468
23480821       +Illinois Tollway,    2700 Ogden Ave,   Downers Grove, IL 60515-1703
23480823       +Title Max of Illinois,    7205 W 63rd St,    Summit Argo, IL 60501-1819
24058567        US Department of Education,    P O Box 16448,    Saint Paul, MN 55116-0448
23480824       +White Elm LLC,    c/o STEPHEN DEELY,   120 N LASALLE ST 29TH FLOOR,     Chicago, IL 60602-2424

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
23588984       +E-mail/Text: Harris@ebn.phinsolutions.com Dec 05 2019 01:29:35
                 City Of Chicago Department of Revenue,   c/o Arnold Scott Harris P.C.,
                 111 W Jackson Blvd Ste 600,   Chicago, IL 60604-3517
23721530       +E-mail/Text: lbankruptcy@cookcountytreasurer.com Dec 05 2019 01:28:21      Cook County Treasurer,
                 118 N. Clark St., RM 112,   Chicago, IL 60602-1590
23480822       +E-mail/PDF: pa_dc_claims@navient.com Dec 05 2019 01:36:02      Sallie Mae,   PO Box 9500,
                 Wilkes Barre, PA 18773-9500
23574152        E-mail/Text: BankruptcyNotices@titlemax.com Dec 05 2019 01:28:43
                 TitleMax of Illinois, INC. d/b/a TitleMax,   15 Bull Street, Suite 200,    Savannah, GA 31401
                                                                                             TOTAL: 4

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 06, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 4, 2019 at the address(es) listed below:
              David H Cutler    on behalf of Debtor 1 Anthony McNease, Sr. cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                            TOTAL: 3
